Title: Tobias Lear to Daniel Grant, 8 January 1791
From: Lear, Tobias
To: Grant, Daniel



Sir,
Philadelphia January 8th 1791.

Mrs Washington requests me to present, and begs your acceptance of her best thanks for the very excellent mutton and pair of canvas-back Ducks which you have been so polite as to send to her.
I have delayed acknowledging the receipt of your letter or informing you of the safe arrival of the mutton until we should have an opportunity of judging of its goodness otherwise than by the eye. This opportunity occurred yesterday when it made a very conspicuous dish at the table, where there was a large company of Gentlemen from different parts of the Continent, and the mutton was pronounced to be the best they have ever seen. I am Sir, Your most obedient Servant

T. Lear.

